                           Case 3:15-cv-01749-L-AGS Document 307 Filed 10/30/19 PageID.8206 Page 1 of 3



                             1   Michael R. Matthias SBN 057728
                                 BAKER & HOSTETLER LLP
                             2   11601 Wilshire Boulevard
                                 Suite 1400
                             3   Los Angeles, CA 90025-0509
                                 Telephone: 310-820-8800
                             4   Facsimile: 310-820-8859
                                 E-mail:     mmatthias@bakerlaw.com
                             5
                                 Carl W. Hittinger (PHV; PA 30250)
                             6   Jeffry W. Duffy (PHV; PA 81670)
                                 Tyson Y. Herrold (PHV; PA 314262)
                             7   Jeanne-Michele Mariani (PHV; PA 327000)
                                 BAKER & HOSTETLER LLP
                             8   2929 Arch Street
                                 Cira Centre, 12th Floor
                             9   Philadelphia, PA 19104-2891
                                 Telephone: 215-568-3100
                            10   Facsimile: 215-568-3439
                                 Email:       chittinger@bakerlaw.com
                            11                jduffy@bakerlaw.com
B AKER & H OSTE TLER LLP




                                              therrold@bakerlaw.com
   A TTORNEYS AT L AW




                            12                jmariani@bakerlaw.com
                            13   Attorneys for Defendant
                                 Alon USA Energy, Inc.
                            14                   IN THE UNITED STATES DISTRICT COURT
                            15                      SOUTHERN DISTRICT OF CALIFORNIA
                                 PERSIAN GULF INC.,                                  No.: 3:15-cv-01749-L-AGS
                            16
                                            Plaintiff                                No.: 3:18-cv-01374-L-AGS
                            17                                                       (consolidated with
                                       v.                                            No.: 3:18-cv-01377-L-AGS)
                            18
                                 BP WEST COAST PRODUCTS LLC,                         CLASS ACTION
                            19   et al.,
                                                                                     NOTICE OF ALON USA
                            20              Defendants                               ENERGY, INC. CONCERNING
                                                                                     ENTRY OF APPEARANCE OF
                            21                                                       JASON A. FORGE
                                 RICHARD BARTLETT, et al.,
                            22
                                            Plaintiffs
                            23
                                       v.
                            24
                                 BP WEST COAST PRODUCTS LLC,
                            25   et al.,
                            26              Defendants
                            27
                            28

                                                  NOTICE OF ALON USA ENERGY, INC. CONCERNING ENTRY OF APPEARANCE OF JASON A. FORGE
                                                                                        Case Nos. 3:15-cv-01749-L-AGS & 3:18-cv-01374-L-AGS
                           Case 3:15-cv-01749-L-AGS Document 307 Filed 10/30/19 PageID.8207 Page 2 of 3



                             1            On October 24, 2019, Jason A. Forge, who is an attorney with Robbins
                             2   Geller Rudman & Dowd LLP, filed a Special Appearance, pursuant to Local Rule
                             3   83.3(f)(4), on behalf of Plaintiff Persian Gulf Inc., “for the limited purpose of
                             4   litigating Defendant Alon USA Energy, Inc.’s Motion for Sanctions Under Rule 11
                             5   and 28 U.S.C. §1927.” (Persian Gulf Docket, 3:15-cv-01749-L-AGS, Dkt. 303;
                             6   Bartlett Docket, 3:18-cv-01374-L-AGS, Dkt. 183.) Previously, during a hearing on
                             7   Alon’s Motion to Compel Plaintiffs to Answer Interrogatories, Magistrate Judge
                             8   Schopler notified counsel “in an abundance of caution” that Mr. Forge works at
                             9   Robbins Geller, that he is a “friend,” and that he did not think that his relationship
                            10   with Mr. Forge would have any effect on his rulings in this case or “sway [him] in
                            11   any way shape or form,” but invited the parties to file motions for recusal by
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                            12   August 16, 2019 “if anyone thinks that there’s some reason that [he] should recuse
                            13   from this case based on [that] relationship[].” (Tr. of 07/30/2019 Hearing at 5-6.)
                            14   Magistrate Judge Schopler noted at the time, however: “I don’t believe [Mr. Forge
                            15   is] actually counsel of record for any party in these proceedings at this time.” (Id.
                            16   at 6.)
                            17            None of the parties filed motions for recusal after that hearing. Now that Mr.
                            18   Forge has entered an appearance, Alon wishes to notify the Court based on those
                            19   changed circumstances that Alon does not seek recusal of Magistrate Judge
                            20   Schopler on any issues in these cases based on Mr. Forge’s entry of appearance or
                            21   his participation in Alon’s Motion for Sanctions if that Motion is referred by Judge
                            22   Lorenz, pursuant to 28 U.S.C. §636(b)(1) and Local Rule 72.1(c).
                            23
                            24
                            25
                            26
                            27
                                                                                   -2-
                                                      NOTICE OF ALON USA ENERGY, INC. CONCERNING ENTRY OF APPEARANCE OF JASON A. FORGE
                            28                                                              Case Nos. 3:15-cv-01749-L-AGS & 3:18-cv-01374-L-AGS
                           Case 3:15-cv-01749-L-AGS Document 307 Filed 10/30/19 PageID.8208 Page 3 of 3



                             1
                                 Dated: October 30, 2019                        BAKER & HOSTETLER LLP
                             2
                             3
                                                                        By:      /s/ Carl W. Hittinger
                             4                                                   Carl W. Hittinger
                                                                                 Jeffry W. Duffy
                             5                                                   Tyson Y. Herrold
                                                                                 Jeanne-Michele Mariani
                             6                                                   Michael R. Matthias
                                                                                 Attorneys for Defendant
                             7                                                   ALON USA ENERGY, INC.
                             8
                             9
                            10
                            11
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                                                                              -3-
                                                 NOTICE OF ALON USA ENERGY, INC. CONCERNING ENTRY OF APPEARANCE OF JASON A. FORGE
                            28                                                         Case Nos. 3:15-cv-01749-L-AGS & 3:18-cv-01374-L-AGS
